UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-08397 THE MARSICO INVESTMENT FUND (Exact name of registrant as specified in charter) 1200 17th Street, Suite 1600 Denver, CO 80202 (Address of principal executive offices)(zip code) Christopher J. Marsico The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, CO 80202 (Name and address of agent for service) Copies to: Sander M. Bieber, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 Registrant's telephone number, including area code: (303)454-5600 Date of fiscal year end: September 30 Date of reporting period: June 30, 2013 Item 1.Schedule of Investments Marsico Focus Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2013 (Unaudited) Number Percent of of Net Shares Value Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail The TJX Companies, Inc. Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Gilead Sciences, Inc.* Brewers Anheuser-Busch InBev N.V. Spon. ADR Casinos & Gaming Wynn Resorts Ltd. Consumer Finance American Express Company Data Processing & Outsourced Services Visa, Inc. - Cl. A Diversified Banks Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company Footwear NIKE, Inc. - Cl. B Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers Wal-Mart Stores, Inc. Internet Software & Services eBay, Inc.* Google, Inc. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A $ % Movies & Entertainment The Walt Disney Company Multi-Line Insurance American International Group, Inc.* Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Storage & Transportation Kinder Morgan, Inc. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Pharmaceuticals Bristol-Myers Squibb Company Roche Holding AG Railroads Canadian Pacific Railway Ltd. Union Pacific Corporation Restaurants Chipotle Mexican Grill, Inc.* Starbucks Corporation Specialized Finance Moody's Corporation Specialized REITs American Tower Corporation - Cl. A TOTAL COMMON STOCKS (Cost $583,812,539) SHORT-TERM INVESTMENTS State Street Institutional U.S. Government Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $20,157,719) TOTAL INVESTMENTS (Cost $603,970,258) $ % Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico Growth Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Lockheed Martin Corporation $ % Precision Castparts Corp. Rolls-Royce Holdings PLC* Apparel Retail The TJX Companies, Inc. Apparel, Accessories & Luxury Goods lululemon athletica, inc.* Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Gilead Sciences, Inc.* Brewers Anheuser-Busch InBev N.V. Spon. ADR Broadcasting CBS Corporation - Cl. B Cable & Satellite Comcast Corporation - Cl. A Liberty Global PLC - Cl. A* Casinos & Gaming Wynn Resorts Ltd. Consumer Finance American Express Company Data Processing & Outsourced Services FleetCor Technologies, Inc.* Visa, Inc. - Cl. A Diversified Banks Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company $ % Footwear NIKE, Inc. - Cl. B Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Industrial Machinery Pentair Ltd. Internet Retail Amazon.com, Inc.* priceline.com, Inc.* Internet Software & Services eBay, Inc.* Google, Inc. - Cl. A* Yahoo!, Inc.* IT Consulting & Other Services Accenture plc - Cl. A Movies & Entertainment The Walt Disney Company Multi-Line Insurance American International Group, Inc.* Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Storage & Transportation Kinder Morgan, Inc. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Mondelez International, Inc. - Cl. A Pharmaceuticals Bristol-Myers Squibb Company Roche Holding AG Railroads Canadian Pacific Railway Ltd. CSX Corporation Union Pacific Corporation $ % Restaurants Chipotle Mexican Grill, Inc.* Starbucks Corporation Semiconductor Equipment ASML Holding N.V. Semiconductors Texas Instruments, Inc. Specialized Finance Moody's Corporation Specialized REITs American Tower Corporation - Cl. A Specialty Chemicals The Sherwin-Williams Company Trading Companies & Distributors United Rentals, Inc.* W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $406,705,131) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $7,958,577) TOTAL INVESTMENTS (Cost $414,663,708) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Investment Country Market Value Securities Belgium $ % Canada Ireland Netherlands Switzerland United Kingdom United States(1) $ % (1) Includes short-term securities. See notes to schedules of investments. Marsico 21st Century Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense BE Aerospace, Inc.* $ % Precision Castparts Corp. TransDigm, Inc. Apparel Retail Ross Stores, Inc. Apparel, Accessories & Luxury Goods lululemon athletica, inc.* Ralph Lauren Corporation - Cl. A Application Software salesforce.com, inc.* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail Monro Muffler Brake, Inc. Biotechnology Alkermes PLC* Biogen Idec Inc.* BioMarin Pharmaceutical, Inc.* Gilead Sciences, Inc.* Incyte Corporation Ltd.* Cable & Satellite Liberty Global PLC - Series C* Casinos & Gaming Wynn Resorts Ltd. Data Processing & Outsourced Services FleetCor Technologies, Inc.* MasterCard, Inc. - Cl. A Distillers & Vintners Constellation Brands, Inc. - Cl. A* Distributors LKQ Corporation* $ % Fertilizers & Agricultural Chemicals Monsanto Company General Merchandise Stores Dollar Tree, Inc.* Household Products Church & Dwight Company, Inc. Industrial Machinery Pentair Ltd. Insurance Brokers Brown & Brown, Inc. Internet Retail Expedia, Inc. Internet Software & Services Google, Inc. - Cl. A* VeriSign, Inc.* Yahoo!, Inc.* Investment Banking & Brokerage Morgan Stanley IT Consulting & Other Services Accenture plc - Cl. A Movies & Entertainment The Walt Disney Company Oil & Gas Equipment & Services Schlumberger Ltd. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Mondelez International, Inc. - Cl. A Railroads Genesee & Wyoming, Inc. - Cl. A* Regional Banks City National Corporation Research & Consulting Services IHS, Inc. - Cl. A* Verisk Analytics, Inc. - Cl. A* Restaurants Chipotle Mexican Grill, Inc.* Dunkin' Brands Group, Inc. $ % Semiconductor Equipment ASML Holding N.V. Soft Drinks Monster Beverage Corporation* Specialized Finance IntercontinentalExchange, Inc.* Specialized REITs American Tower Corporation - Cl. A Specialty Chemicals Ecolab, Inc. The Sherwin-Williams Company Specialty Stores Tractor Supply Company Trading Companies & Distributors MRC Global, Inc.* United Rentals, Inc.* W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $222,635,881) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $4,962,047) TOTAL INVESTMENTS (Cost $227,597,928) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico International Opportunities Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Rolls-Royce Holdings PLC* $ % Airlines Ryanair Holdings PLC Spon. ADR Alternative Carriers Ziggo N.V. Apparel, Accessories & Luxury Goods Adidas A.G. lululemon athletica, inc.* Swatch Group AG Auto Parts & Equipment Continental A.G. Automobile Manufacturers Bayerische Motoren Werke AG Honda Motor Co., Ltd. Brewers Anheuser-Busch InBev N.V. Cable & Satellite Liberty Global PLC - Series C* Naspers Ltd. - Cl. N Computer Storage & Peripherals Seagate Technology PLC Data Processing & Outsourced Services MasterCard, Inc. - Cl. A Wirecard A.G. Distillers & Vintners Diageo PLC Diversified Banks Barclays PLC Mizuho Financial Group, Inc. $ % Diversified Capital Markets UBS A.G. Electrical Components & Equipment Schneider Electric S.A. Fertilizers & Agricultural Chemicals Syngenta A.G. Food Retail Seven & I Holdings Co., Ltd. General Merchandise Stores Dollarama, Inc. Hotels, Resorts & Cruise Lines InterContinental Hotels Group PLC Industrial Machinery FANUC Corporation Internet Retail Rakuten, Inc. Internet Software & Services MercadoLibre, Inc. Telecity Group PLC Yandex N.V. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Life & Health Insurance AIA Group Ltd. Movies & Entertainment Imax Corporation* Oil & Gas Drilling Seadrill Ltd. Packaged Foods & Meats Nestlé S.A. Pharmaceuticals GlaxoSmithKline PLC Roche Holding AG Railroads Canadian Pacific Railway Ltd. Real Estate Operating Companies Global Logistic Properties Ltd. Semiconductor Equipment ASML Holding N.V. $ % Semiconductors Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR Trading Companies & Distributors Marubeni Corporation TOTAL COMMON STOCKS (Cost $91,875,265) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $3,621,147) TOTAL INVESTMENTS (Cost $95,496,412) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Market Investment Country Value Securities Argentina $ 1.01 % Belgium Canada China/Hong Kong France Germany Ireland Japan Netherlands Norway Russia Singapore South Africa Switzerland Taiwan United Kingdom United States(1) $ 100.00 % Includes short-term securities. Marsico Flexible Capital Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Apparel, Accessories & Luxury Goods lululemon athletica, inc.* $ % Application Software Model N, Inc.* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Broadcasting CBS Corporation - Cl. B Television Broadcasts Ltd. Cable & Satellite Liberty Global PLC -Series C* Casinos & Gaming Wynn Resorts Ltd. Data Processing & Outsourced Services QIWI PLC Spon. ADR Distillers & Vintners Constellation Brands, Inc. - Cl. A* Distributors LKQ Corporation* Diversified Capital Markets UBS A.G. Diversified REITs Fibra Uno Administracion S.A. de C.V. Fertilizers & Agricultural Chemicals Monsanto Company Home Improvement Retail Lowe's Companies, Inc. $ % Internet Retail Amazon.com, Inc.* priceline.com, Inc.* Internet Software & Services Equinix, Inc.* Google, Inc. - Cl. A* Yahoo!, Inc.* IT Consulting & Other Services Accenture plc - Cl. A Leisure Facilities SeaWorld Entertainment, Inc. Life & Health Insurance AIA Group Ltd. Movies & Entertainment The Walt Disney Company Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Mondelez International, Inc. - Cl. A Railroads CSX Corporation Real Estate Operating Companies Global Logistic Properties Ltd. Research & Consulting Services IHS, Inc. - Cl. A* Semiconductor Equipment ASML Holding N.V. Semiconductors Texas Instruments, Inc. Specialized Finance IntercontinentalExchange, Inc.* Trading Companies & Distributors MRC Global, Inc.* United Rentals, Inc.* Wireless Telecommunication Services SBA Communications Corporation - Cl. A* TOTAL COMMON STOCKS (Cost $525,921,260) $ % Par Value Value Percent of Net Assets CORPORATE BONDS Aerospace & Defense TransDigm, Inc., 7.750%, 12/15/18 $ Cable & Satellite CCO Holdings LLC, 7.250%, 10/30/17 Dish DBS Corp., 6.625%, 10/1/14 Casinos & Gaming Marina District Finance Company, Inc., 9.500%, 10/15/15 Research & Consulting Services Nielsen Finance Co., 7.750%, 10/15/18 Wireless Telecommunication Services Crown Castle International Corp., 7.125%, 11/1/19 TOTAL CORPORATE BONDS (Cost $29,029,342) INTERNATIONAL BONDS Alternative Carriers Ziggo Bond Co. 144A, 8.000%, 5/15/18 € TOTAL INTERNATIONAL BONDS (Cost $8,192,185) Number of Warrants Value Percent of Net Assets PREFERRED STOCKS Thrifts & Mortgage Finance First Niagara Financial Group, Inc., Series B, 8.625% TOTAL PREFERRED STOCKS (Cost $5,319,975) WARRANTS Oil & Gas Storage & Transportation Kinder Morgan, Inc., Strike Price: $40.00, Expiration Date: May 25, 2017* TOTAL WARRANTS (Cost $527,954) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% $ % TOTAL SHORT-TERM INVESTMENTS (Cost $48,176,921) TOTAL INVESTMENTS (Cost $617,167,637) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Market Investment Country Value Securities Canada $ 1.07 % China/Hong Kong Ireland Mexico Netherlands Russia Singapore Switzerland United Kingdom United States(1) $ 100.00 % Includes short-term securities. Marsico Global Fund SCHEDULE OF INVESTMENTS As ofJune 30, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Lockheed Martin Corporation $ % Precision Castparts Corp. Rolls-Royce Holdings PLC* Alternative Carriers Ziggo N.V. Apparel Retail The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Hermes International lululemon athletica, inc.* Luxottica Group SpA Spon. ADR Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Gilead Sciences, Inc.* Brewers Anheuser-Busch InBev N.V. Cable & Satellite Comcast Corporation - Cl. A Data Processing & Outsourced Services QIWI PLC Spon. ADR Distillers & Vintners Diageo PLC Diversified Banks Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company Footwear NIKE, Inc. - Cl. B $ % Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers PriceSmart, Inc. Industrial Machinery Pentair Ltd. Internet Software & Services eBay, Inc.* Google, Inc. - Cl. A* MercadoLibre, Inc. IT Consulting & Other Services Accenture plc - Cl. A Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Nestlé S.A. Pharmaceuticals Bristol-Myers Squibb Company Roche Holding AG Railroads Canadian Pacific Railway Ltd. Real Estate Operating Companies Global Logistic Properties Ltd. Restaurants Starbucks Corporation Semiconductor Equipment ASML Holding N.V. TOTAL COMMON STOCKS (Cost $41,087,605) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $3,459,328) TOTAL INVESTMENTS (Cost $44,546,933) $ % Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Market Investment Country Value Securities Argentina $ 1.92 % Belgium Canada France Ireland Italy Netherlands Russia Singapore Switzerland United Kingdom United States(1) $ 100.00 % Includes short-term securities. Notes to Schedules of Investments Investment Valuation — A security traded on a recognized stock exchange is generally valued at the last sale price prior to the closing of the principal exchange on which the security is traded. Securities traded on NASDAQ generally will be valued at the NASDAQ Official Closing Price. If no sale price is reported on the valuation date, the most current bid price will generally be used, with the exception of short option positions which will generally utilize the most current ask price. Other securities for which over-the-counter market quotations are readily available are generally valued at the last sale price. Debt securities that will mature in more than 60 days are generally valued at their bid prices furnished by a pricing service approved by the Funds’ Board of Trustees and subject to review and determination of the appropriate price by the Adviser. Debt securities that will mature in 60 days or less are valued at amortized cost, if it approximates market value. Any securities for which market quotations are not readily available are valued at their fair value as determined in good faith by the Adviser in accordance with procedures established by, and under the general supervision of, the Funds’ Board of Trustees. The Funds may use pricing services to assist in determining market value. The Board of Trustees has authorized the use of a pricing service to assist the Funds in valuing certain equity securities listed or traded on foreign security exchanges in the Funds’ portfolios in certain circumstances where there is a significant change in the value of related US-traded securities, as represented by, for example, the S&P 500 Index. “Fair Value Measurements and Disclosures” (the “Fair Value Statement”) defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. Under the Fair Value Statement, various inputs are used in determining the value of the Funds’ investments. § Level 1 – quoted prices in active markets for identical securities § Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, and evaluated quotations obtained from pricing services) § Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those investments. Changes in valuation techniques may result in transfers between the levels during the reporting period. The Funds recognize transfers between the levels as of the end of each reporting period. There were no transfers between each of the three levels during the reporting period. The following is a summary of the fair values of the Funds’ investments in each category and economic sector as of June 30,2013: Fund Investments by Major Security Type Level 1 Level 2 Level 3 Total Marsico Focus Fund Assets Common Stocks Consumer Discretionary $ $
